Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 26, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  144985                                                                                                  Mary Beth Kelly
                                                                                                          Brian K. Zahra,
                                                                                                                     Justices




  IN RE:
                                                                             SC: 144985
  HONORABLE DEBORAH ROSS ADAMS                                               JTC: Formal Complaint 89
  3RD JUDICIAL CIRCUIT COURT
  BEFORE THE JUDICIAL TENURE COMMISSION
  ____________________________________________/


        On order of the Court, the request by the Judicial Tenure Commission for
  appointment of a master is considered, and the Honorable Donald G. Miller is appointed
  Master to hear Formal Complaint No. 89.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 26, 2012                      _________________________________________
                                                                              Clerk